Gardner, J.
This case is reported to this court, “ for its opinion upon the questions of law involved.” No specific questions of law are stated in the report, nor does it appear that any were raised at the trial. The issue between the parties was upon the first count. The facts material to this issue were found in favor of the defendants. The decision of the presiding judge upon the evidence was conclusive. It does not appear from the report that there was any error of law in the finding and judgment of the Superior Court. Fox v. Adams Express Co. 116 Mass. 292. Clark v. Burns, 118 Mass. 275.

Judgment affirmed.